DETAILED ACTION

This action is responsive to the following communication: Amendment/Req. Reconsideration-After Non-Final Reject filed on November 18, 2020. 
This action is made FINAL. 
Claims 1-24 are pending in this case. 
Claims 1, 18, and 19 are independent claims. 
This application is being examined under the AIA  first to invent provisions.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application claims the benefit of US Provisional Application Serial No. 61/832,924 filed on June 09, 2013.

Response to Amendment
In Applicant’s response dated 18 November 2020, Applicant amended claims 1, 11, 12, 18, and 19; added claims 20-24; and argued against all rejections previously set forth in the Office Action dated 30 July 2020.

Response to Arguments
Applicant’s amendments to claims 1, 11, 12, 18, and 19, and addition of claim 20-24 to further clarify the metes and bounds of the invention are acknowledged. 
In response to Applicant’s amendment to claims 1, 11, 12, 18, and 19, and addition of claim 20-24, the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and is persuasive. Therefore, the rejections have been withdrawn.  However, due to the change in scope with the amended claims and upon further consideration, a new ground(s) of rejection is made in view of the teachings of Shuttleworth in view of Chaudhri and Missig as discussed in greater detail, below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-4, 6-14, 16-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Shuttleworth et al. (US 2014/0189578 A1, hereinafter Shuttleworth) in view of Imran Chaudhri (US 2011/0252357 A1, hereinafter Chaudhri).

As to claim 1, Shuttleworth teaches a method, comprising (see ¶0192, showing a method or process comprising): 
at an electronic device with a touch-sensitive display having a plurality of edges (see Fig. 2, ¶0003, showing the mechanism whereby an electronic device, such as a mobile device, with a touch-sensitive screen and a plurality of edges, top, bottom, right, and left edges are incorporated into the display of the mobile device): 
displaying on the touch-sensitive display a first user interface (see Fig. 9A, ¶0070, showing a touch sensitive screen with a home screen identified here as a first user interface); 
while displaying the first user interface, detecting a swipe gesture starting at a respective edge of the touch-sensitive display (see ¶0038, showing the mechanism whereby a user may swipe left starting from a right edge of the user interface);

in accordance with a determination that the swipe gesture meets first criteria, wherein the first criteria include a criterion that is met when the swipe gesture starts at a first edge of the touch-sensitive display and moves away from the first edge (see ¶0038, showing the mechanism whereby a determination that the swipe gesture, in this case a swipe starting at the right edge of the user display meets a first criteria which is a swipe starting from the right edge and continuing away from the right edge. In this case the first edge is the right edge), 
displaying an application switching user interface that includes representations of a plurality of user interfaces that correspond to open applications, the plurality of user interfaces including a second user interface that is different from the first user interface (see ¶0022, showing the mechanism whereby the right edge swipe accesses previously used but still running applications. In this case the second user interface is the running 
and in accordance with a determination that the swipe gesture meets second criteria, wherein the second criteria include a criterion that is met when the swipe gesture starts at a second edge of the touch-sensitive display, different from the first edge of the touch-sensitive display, and moves away from the second edge (see ¶0021-0023, and ¶0041-0042, showing the mechanism whereby a second criteria is met  where the swipe gesture starts to the second edge, in this case the top edge which is different from the left edge discussed previously), 
Although Shuttleworth teaches a disambiguation between different edge gestures, it does not appear to explicitly recite: 
displaying a notification interface that includes recently received notifications, but the teachings of Chaudhri can be relied upon for an explicit showing of this limitation (see Figs. 5Z-5AA, showing the mechanism whereby a swipe gesture 523 that starts at the top edge of the touch display and moves away from the top edge in a downwards or vertical direction (see Fig. 5Z) produces a notifications interface as displayed in corresponding Fig. 5AA. Additionally, the second swipe gesture is a vertical swipe gesture which is different from the first swipe gesture that is a horizontal edge gesture, as discussed above).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Shuttleworth with the teachings of Chaudhri to provide a mechanism of performing an edge swipe operation to display a plurality of notifications. One of ordinary skill in the art would have been motivated to make such a Chaudhri of managing concurrently open applications for performing multiple functions based on input in predefined areas of a user interface  (see ¶0006-0008), with a reasonable expectation of success. The motivation to combine the teachings of Shuttleworth with the teachings of Chaudhri would be to enhance the edge gesture teachings of Shuttleworth with the edge gestures teachings of Chaudhri to provide an easy mechanism to display notifications on a touch sensitive device through the use of an edge gestures and thus enhances the edge gesture teachings of Shuttleworth.

As to claim 2, Shuttleworth in view of Chaudhri teaches the method of claim 1. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein: 
the first user interface is a multi-page application launch interface (see Chaudhri; Fig. 5P, ¶0228-0229, showing the mechanism whereby a first user interface is identified in touch screen 112 that displays a plurality of application icons that may be open 5002-1 through 5002-9. The solid dot at the bottom on the user interface indicates a first screen of two screens that contain a plurality of launch application icons (5002-1 through 5002-9); 
and the method further includes, in accordance with a determination that the swipe gesture meets third criteria, wherein the third criteria include a criterion that is met when the swipe gesture starts away from an edge of the touch-sensitive display (see Chaudhri; Fig. 5P and Fig. 5Q, ¶0228-0229, showing the mechanism whereby in Fig. 
navigating within the first user interface, including replacing display of a first page of the multi-page application launch interface, which includes a first plurality of application icons, with display of a second page of the multi-page application launch interface that includes a second plurality of application icons (see Chaudhri; Fig. 5P and Fig. 5Q, ¶0228-0229, showing the mechanism whereby as the user swipes from right to left from the interface of Fig. 5Q, a new set of application icons (5002-10 through 5002-18) is displayed as identified in Fig. 5Q).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Shuttleworth with the teachings of Chaudhri to provide a mechanism of performing a swipe operation away from an edge to display a plurality of applications from one user interface to another user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chaudhri of managing concurrently open applications for performing multiple functions based on input in predefined areas of a user interface  (see ¶0006-0008), with a reasonable expectation of success. The motivation to combine the teachings of Shuttleworth with the teachings of Chaudhri would be to enhance the gesture teachings of Shuttleworth with the gestures teachings of Chaudhri to provide an easy mechanism to display a plurality of applications from one interface to another interface on a touch sensitive device through the use of a swipe gesture and thus enhances the gesture teachings of Shuttleworth.

As to claim 3, Shuttleworth in view of Chaudhri teaches the method of claim 2. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein navigating within the first user interface includes translating at least a portion of the first user interface in a direction corresponding to a direction of the swipe gesture (see Shuttleworth; ¶0021-0025, showing the mechanism whereby a home screen which may be considered the first screen may be transformed into an open application screen with a plurality of open applications displayed by using a swipe gesture starting at the left edge and swiping to the right. The open applications that are displayed translates a portion of the user interface).

As to claim 4, Shuttleworth in view of Chaudhri teaches the method of claim 2. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein: 
the third criteria are next-page display criteria (see Chaudhri; Fig. 5P and Fig. 5Q, ¶0228-0229, showing the third criteria are next page criteria as identified by the black dot indicia as an indicator on touch screen 112 in Fig. 5P that the user is on the first page of a multi-page display); 
and the next-page display criteria include a criterion that is met when the swipe gesture moves by more than a second predefined amount in a first predetermined direction on the touch- sensitive display (see Chaudhri; Fig. 5P and Fig. 5Q, ¶0228-0229, showing the mechanism whereby as the swipe gesture 519 moves from left to right for a predefined amount of movement, the page is flipped from Fig. 5P to Fig. 5Q 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Shuttleworth with the teachings of Chaudhri to provide a mechanism of performing a swipe operation away from an edge to display a plurality of applications from one user interface to another user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chaudhri of managing concurrently open applications for performing multiple functions based on input in predefined areas of a user interface  (see ¶0006-0008), with a reasonable expectation of success. The motivation to combine the teachings of Shuttleworth with the teachings of Chaudhri would be to enhance the gesture teachings of Shuttleworth with the gestures teachings of Chaudhri to provide an easy mechanism to display a plurality of applications from one interface to another interface on a touch sensitive device through the use of a swipe gesture and thus enhances the gesture teachings of Shuttleworth.

As to claim 6, Shuttleworth in view of Chaudhri teaches the method of claim 1. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein the first criteria include a criterion that is met when the swipe gesture moves in a first predetermined direction on the touch-sensitive display (see Shuttleworth; ¶0033, showing the mechanism whereby edge gestures are referred to as 

As to claim 7, Shuttleworth in view of Chaudhri teaches the method of claim 6. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein the second criteria include a criterion that is met when the swipe gesture moves in a second predetermined direction on the touch-sensitive display, different from the first predetermined direction (see Shuttleworth; ¶0020-0024, showing the mechanism whereby edge gestures for the right and left edges as well as the top and bottom edges are utilized for different sets of functions. Shuttleworth teaches disambiguation of gestures based on different edges of the touch screen user interface).

As to claim 8, Shuttleworth in view of Chaudhri teaches the method of claim 6. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches further including: 
in response to detecting the swipe gesture (see Shuttleworth; Fig. 9B, ¶0360, showing a top left edge swipe gesture and in response to the swipe from the top left edge): 
in accordance with a determination that the swipe gesture meets search-interface display criteria, wherein the search-interface display criteria include a criterion that is met when the swipe gesture starts over a region of the touch-sensitive display that does not correspond to the first edge, and moves by more than a first predefined amount in a 

As to claim 9, Shuttleworth in view of Chaudhri teaches the method of claim 8. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein displaying the search interface includes displaying a keyboard for entering text into the search input field (see Chaudhri; Fig. 5X, ¶0234, showing the mechanism whereby in response to detecting contact 521 at the location corresponding to the search icon 5104, keyboard 5014 is displayed on touch screen 112).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Shuttleworth with the teachings of Chaudhri to provide a mechanism of performing a swipe operation away from an edge to display a plurality of applications from one user interface to another user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chaudhri of managing concurrently open applications for performing multiple functions based on input in predefined areas of a user interface  (see ¶0006-0008), with a reasonable Chaudhri would be to enhance the gesture teachings of Shuttleworth with the gestures teachings of Chaudhri to provide a virtual keyboard to enter information regarding input to the search box and thus improves the mechanism of entering data related to a search box with respect to the teachings of Shuttleworth.

As to claim 10, Shuttleworth in view of Chaudhri teaches the method of claim 9. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein: 
the first user interface is a multi-page application launch interface that includes multiple pages of application icons (see Shuttleworth; ¶0021, showing the mechanism of a progressive gesture from the left edge of a touch display to display multiple pages of application launch icons); 
and displaying the search interface includes (see Shuttleworth; Fig. 9A, ¶0360, showing the display of the search interface includes): 
translating a set of application icons from a first page of the multi-page application launch interface away from a respective edge of the touch-sensitive display in the second predetermined direction (see Shuttleworth; Fig. 9A, ¶0360, showing the mechanism of translating from a left edge swipe gesture (multi-application launch gesture discussed above) to a perpendicular top left edge swipe down gesture); 
and displaying the search input field in between the respective edge of the touch- sensitive display and the set of application icons (see Shuttleworth; Fig. 9A, ¶0360, showing the mechanism whereby a user may swipe down from the top left corner to 

As to claim 11, Shuttleworth in view of Chaudhri teaches the method of claim 10. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein displaying the search interface includes ceasing to display at least a subset of the application icons from the first page of the multi-page application launch interface (see Shuttleworth; Fig. 9A, ¶0070 and ¶0360, showing the mechanism whereby launching the search interface by a top left edge gesture produces a search box and ceases to display at least a portion of the application icons since the search box is displayed over the top of the icons).

As to claim 12, Shuttleworth in view of Chaudhri teaches the method of claim 10. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches further including: 
in response to detecting the swipe gesture, maintaining display of one or more of the application icons from the first page from the multi-page application launch interface while displaying the search interface (see Shuttleworth; Fig. 9A, ¶0070 and ¶0360, showing the mechanism whereby the first gesture is a left to right edge gesture to scroll through application icons, as discussed above and the second gesture is a top left edge swipe down gesture to bring up the search interface. One of more application icons that are not hidden under the search interface are available to view on the home page).


the multi-page application launch interface includes a fixed icon region that includes a plurality of application icons, and the fixed icon region is concurrently displayed with each page of the multiple pages of application icons (see Chaudhri; Fig. 5EE, ¶0240, showing the mechanism whereby a fixed region at the bottom of the user interface 5001 is identified with the phone, mail, safari, and iPod application icons displayed in the fixed area and the plurality of application icons associated with the left to right gesture are displayed above the fixed area); 
and displaying the search interface in response to detecting the swipe gesture includes ceasing to display the fixed icon region (see Shuttleworth; ¶0070 and ¶0360, showing the mechanism whereby the search interface is displayed by the top left edge gesture in a downwards direction and the fixed application icon area is not visible).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Shuttleworth with the teachings of Chaudhri to provide a mechanism of identifying a fixed icon area on a user interface concurrently displayed with each page of multiple pages of application icons. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chaudhri of managing concurrently open applications for performing multiple functions based on input in predefined areas of a user interface  (see ¶0006-0008), with a reasonable expectation of success. The motivation to combine the teachings of Shuttleworth with the teachings Chaudhri would be to enhance the navigation mechanism of Shuttleworth by providing the most frequently used application icons in a separate and fixed area of the user interface such that the user may readily access the applications and it would thus improve the navigation mechanism of Shuttleworth,

As to claim 14, Shuttleworth in view of Chaudhri teaches the method of claim 1. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches further comprising: 
in response to detecting the swipe gesture (see Shuttleworth; ¶0043-0044, showing the mechanism of detecting a top right edge swipe gesture): 
in accordance with a determination that the swipe gesture meets settings-interface display criteria, wherein the settings-interface display criteria include a criterion that is met when the swipe gesture starts adjacent to a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display and the second edge of the touch-sensitive display, displaying a settings interface that includes controls for changing a plurality of device settings (see Shuttleworth; ¶0043-0044, showing the mechanism whereby a settings-interface may be displayed via a top right edge swipe gesture in a downwards direction and the swipe will display the settings interface).

As to claim 16, Shuttleworth in view of Chaudhri teaches the method of claim 1. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein the first user interface is a home screen having a plurality of 

As to claim 17, Shuttleworth in view of Chaudhri teaches the method of claim 1. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein the second user interface is a user interface of an application recently open on the electronic device (see Shuttleworth; ¶102, showing the mechanism whereby a progressive gesture swipes left from the right edge scroll a user though a previously used apps, in the order in which they were last used).

As to claim 18, Shuttleworth teaches an electronic device, comprising (see Fig. 1, ¶0062, showing a computing device such as a mobile phone): 
a touch-sensitive display having a plurality of edges (see ¶0003, showing a touch based device such as a smartphone or tablet. Additionally Fig. 2, shows a plurality of touch screen devices with a plurality of edges around the display screen); 
one or more processors (see ¶0003, showing a smartphone or tablet that contains a processor(s)); 
memory (see ¶0003, showing a smartphone or tablet that contains memory); 
and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (see ¶0003, showing a smartphone or tablet that contains instructions stored in memory to be executed by a processor(s)): 

while displaying the first user interface, detecting a swipe gesture starting at a respective edge of the touch-sensitive display (see ¶0038, showing the mechanism whereby a user may swipe left starting from a right edge of the user interface); 
in response to detecting the swipe gesture, determining a response from a plurality possible responses to the swipe gesture based at least in part on the respective edge, of the plurality of edges, at which the swipe gesture starts, including (see ¶0021-0025, showing the mechanism whereby the right edge, left edge, bottom edge, and top edge of a touch-sensitive display screen are used for edge gestures to perform a plurality of functions. Application Launching or Switching is Driven from Left and Right Edge, System Settings and Status are Reflected on the Top Edge, and Application Controls are Accessed Through the Bottom Edge. Additionally paragraphs [0032] and [0038] identify left and right edge swipe gestures with paragraph [0041] a top edge and [0049] a both edge swipe gesture): 
in accordance with a determination that the swipe gesture meets first criteria, wherein the first criteria include a criterion that is met when the swipe gesture starts at a first edge of the touch-sensitive display and moves away from the first edge (see ¶0038, showing the mechanism whereby a determination that the swipe gesture, in this case a swipe starting at the right edge of the user display meets a first criteria which is a swipe starting from the right edge and continuing away from the right edge. In this case the first edge is the right edge), 

and in accordance with a determination that the swipe gesture meets second criteria, wherein the second criteria include a criterion that is met when the swipe gesture starts at a second edge of the touch-sensitive display, different from the first edge of the touch- sensitive display, and moves away from the second edge (see ¶0021-0023, and ¶0041-0042, showing the mechanism whereby a second criteria is met  where the swipe gesture starts to the second edge, in this case the top edge which is different from the left edge discussed previously),
Although Shuttleworth teaches a disambiguation between different edge gestures, it does not appear to explicitly recite: 
displaying a notification interface that includes recently received notifications, but the teachings of Chaudhri can be relied upon for an explicit showing of this limitation (see Figs. 5Z-5AA, showing the mechanism whereby a swipe gesture 523 that starts at the top edge of the touch display and moves away from the top edge in a downwards or vertical direction (see Fig. 5Z) produces a notifications interface as displayed in corresponding Fig. 5AA. Additionally, the second swipe gesture is a vertical swipe 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Shuttleworth with the teachings of Chaudhri to provide a mechanism of performing an edge swipe operation to display a plurality of notifications. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chaudhri of managing concurrently open applications for performing multiple functions based on input in predefined areas of a user interface  (see ¶0006-0008), with a reasonable expectation of success. The motivation to combine the teachings of Shuttleworth with the teachings of Chaudhri would be to enhance the edge gesture teachings of Shuttleworth with the edge gestures teachings of Chaudhri to provide an easy mechanism to display notifications on a touch sensitive device through the use of an edge gestures and thus enhances the edge gesture teachings of Shuttleworth.

As to claim 19, Shuttleworth teaches a computer readable storage medium storing one or more programs, the one or more programs comprising instructions (see ¶0003, showing a smartphone or tablet that contains a storage medium for storing one or more programs), 
which when executed by an electronic device with a touch-sensitive display having a plurality of edges, cause the electronic device to (see Fig. 1 and Fig. 2, ¶0003 and ¶0062, showing a smartphone with a touch display have a plurality of edges, top, bottom, left, and right that cause the electronic device to): 

while displaying the first user interface, detect a swipe gesture (see ¶0038, showing the mechanism whereby a user may swipe left starting from a right edge of the user interface); 
in response to detecting the swipe gesture, determine a response from a plurality possible responses to the swipe gesture based at least in part on the respective edge, of the plurality of edges, at which the swipe gesture starts, including (see ¶0021-0025, showing the mechanism whereby the right edge, left edge, bottom edge, and top edge of a touch-sensitive display screen are used for edge gestures to perform a plurality of functions. Application Launching or Switching is Driven from Left and Right Edge, System Settings and Status are Reflected on the Top Edge, and Application Controls are Accessed Through the Bottom Edge. Additionally paragraphs [0032] and [0038] identify left and right edge swipe gestures with paragraph [0041] a top edge and [0049] a both edge swipe gesture): 
in accordance with a determination that the swipe gesture meets first criteria, wherein the first criteria include a criterion that is met when the swipe gesture starts at a first edge of the touch-sensitive display and moves away from the first edge (see ¶0038, showing the mechanism whereby a determination that the swipe gesture, in this case a swipe starting at the right edge of the user display meets a first criteria which is a swipe starting from the right edge and continuing away from the right edge. In this case the first edge is the right edge), 

and in accordance with a determination that the swipe gesture meets second criteria, wherein the second criteria include a criterion that is met when the swipe gesture starts at a second edge of the touch-sensitive display, different from the first edge of the touch-sensitive display, and moves away from the second edge (see ¶0021-0023, and ¶0041-0042, showing the mechanism whereby a second criteria is met  where the swipe gesture starts to the second edge, in this case the top edge which is different from the left edge discussed previously),
 Although Shuttleworth teaches a disambiguation between different edge gestures, it does not appear to explicitly recite: 
displaying a notification interface that includes recently received notifications, but the teachings of Chaudhri can be relied upon for an explicit showing of this limitation (see Figs. 5Z-5AA, showing the mechanism whereby a swipe gesture 523 that starts at the top edge of the touch display and moves away from the top edge in a downwards or vertical direction (see Fig. 5Z) produces a notifications interface as displayed in corresponding Fig. 5AA. Additionally, the second swipe gesture is a vertical swipe 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Shuttleworth with the teachings of Chaudhri to provide a mechanism of performing an edge swipe operation to display a plurality of notifications. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chaudhri of managing concurrently open applications for performing multiple functions based on input in predefined areas of a user interface  (see ¶0006-0008), with a reasonable expectation of success. The motivation to combine the teachings of Shuttleworth with the teachings of Chaudhri would be to enhance the edge gesture teachings of Shuttleworth with the edge gestures teachings of Chaudhri to provide an easy mechanism to display notifications on a touch sensitive device through the use of an edge gestures and thus enhances the edge gesture teachings of Shuttleworth.

As to claim 20, Shuttleworth in view of Chaudhri teaches he electronic device of claim 18. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein: 
the first user interface is a multi-page application launch interface (see Shuttleworth Fig. 9A, ¶0360, showing the mechanism of displaying a home page with a plurality of multi-application icons denoted by the application icons on the touch display); 

Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Shuttleworth with the teachings of Chaudhri to provide a mechanism of performing an edge swipe operation to display a plurality of applications and application icons. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chaudhri of managing concurrently open applications for performing multiple functions based on input in predefined areas of a user interface  (see ¶0006-0008), with a reasonable expectation of success. The motivation to combine the teachings of Shuttleworth with the teachings of Chaudhri would be to enhance the edge gesture teachings of Shuttleworth with the edge gestures teachings of Chaudhri to provide an easy mechanism to display a plurality of application icons between a plurality of pages of a multi-application user interface and thus enhances the edge gesture teachings of Shuttleworth.


As to claim 21, Shuttleworth in view of Chaudhri teaches the electronic device of claim 20. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein navigating within the first user interface includes translating at least a portion of the first user interface in a direction corresponding to a direction of the swipe gesture (see Shuttleworth; ¶0021-0025, showing the mechanism whereby a home screen which may be considered the first screen may be transformed into an open application screen with a plurality of open applications displayed by using a swipe gesture starting at the left edge and swiping to the right. The open applications that are displayed translates a portion of the user interface).

As to claim 22, Shuttleworth in view of Chaudhri teaches the electronic device of claim 20. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein: 
the third criteria are next-page display criteria (see Chaudhri; Fig. 5P and Fig. 5Q, ¶0228-0229, showing the third criteria are next page criteria as identified by the black dot indicia as an indicator on touch screen 112 in Fig. 5P that the user is on the first page of a multi-page display); 
and the next-page display criteria include a criterion that is met when the swipe gesture moves by more than a second predefined amount in a first predetermined direction on the touch- sensitive display (see Chaudhri; Fig. 5P and Fig. 5Q, ¶0228-0229, showing the mechanism whereby as the swipe gesture 519 moves from left to 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Shuttleworth with the teachings of Chaudhri to provide a mechanism of performing a swipe operation away from an edge to display a plurality of applications from one user interface to another user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chaudhri of managing concurrently open applications for performing multiple functions based on input in predefined areas of a user interface  (see ¶0006-0008), with a reasonable expectation of success. The motivation to combine the teachings of Shuttleworth with the teachings of Chaudhri would be to enhance the gesture teachings of Shuttleworth with the gestures teachings of Chaudhri to provide an easy mechanism to display a plurality of applications from one interface to another interface on a touch sensitive device through the use of a swipe gesture and thus enhances the gesture teachings of Shuttleworth.

As to claim 24, Shuttleworth in view of Chaudhri teaches the electronic device of claim 20. Shuttleworth in view of Chaudhri, combined for at least the reasons discussed above further teaches wherein the first criteria include a criterion that is met when the swipe gesture moves in a first predetermined direction on the touch-sensitive display (see Shuttleworth; ¶0033, showing the mechanism whereby edge gestures are referred 

Claims 5, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable Shuttleworth in view of Chaudhri as applied to claims 2 , 1, and 20 above, and further in view of Julian Missig et al. (US 2011/0078624 A1, hereinafter Missig)

As to claim 5, Shuttleworth in view of Chaudhri teaches the method of claim 2. Although the combination teaches disambiguation of edge gestures on a touch screen device, they do not appear to explicitly recite wherein: 
the third criteria are next-page display criteria, but the teachings of Missig can be relied upon for an explicit showing of this limitation (see Fig. 5R, ¶0175, showing the next page criteria by flipping the interface of 5R to the interface of Fig. 5U through a swipe gesture); 
the touch-sensitive display is sensitive to contacts with a bezel region adjacent to the first edge of the touch-sensitive display, but the teachings of Missig can be relied upon for an explicit showing of this limitation (see Fig. 5R, above, ¶0175, showing the mechanism whereby the third criteria is identified by the gesture starting at the bezel (see annotated Fig, 5R above) that is adjacent to the touch screen 5022); 
the first criteria include a criterion that is met when the swipe gesture starts in the bezel region adjacent to the first edge of the touch-sensitive display, but the teachings of Missig can be relied upon for an explicit showing of this limitation (see Fig. 5R, 
and the next-page display criteria include a criterion that is met when the swipe gesture starts in a first region co-incident with the touch-sensitive display, but the teachings of Missig can be relied upon for an explicit showing of this limitation (see Missig; Fig. 5R-Fig. 5U, showing the mechanism whereby the next-page criteria is started when the gesture 5122 is started at 5120 which is co-incident with the bezel and the left edge of touch display 5022).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Shuttleworth in view of Chaudhri with the teachings of Missig to provide a mechanism of performing a swipe operation starting in a bezel region and away from an edge to display a plurality of applications from one page to a next page of a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Missig of managing concurrently workspaces for performing multiple functions based on input in predefined areas of a user interface  (see ¶0012), with a reasonable expectation of success. The motivation to combine the teachings of Shuttleworth in view of Chaudhri with the teachings of Missig would be to enhance the gesture teachings of Shuttleworth in view of Chaudhri with the gestures teachings of Missig enhance the swipe gesture edge by incorporating support for bezel edge swipe gestures of Missig and thus improve the gesture footprint for edge gestures of Shuttleworth.


wherein displaying the application switching user interface includes displaying a reduced scale representation of the first user interface, but the teachings of Missig can be relied upon for an explicit showing of this limitation (see Figs. 5R-5U, ¶0175, showing the mechanism whereby a reduced user interface of Fig. 5U is displayed as the user swipes from left to right from 5R to 5U since the swiping motion moves the interface from 5R to the new interface of 5U and as it goes from 5R to 5U, the interface of 5R is displayed in a reduced scale as it goes out of view).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Shuttleworth in view of Chaudhri with the teachings of Missig to provide a mechanism of displaying a reduced scale representation of a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Missig of managing concurrently workspaces for performing multiple functions based on input in predefined areas of a user interface  (see ¶0012), with a reasonable expectation of success. The motivation to combine the teachings of Shuttleworth in view of Chaudhri with the teachings of Missig would be to enhance the gesture teachings of Shuttleworth in view of Chaudhri of providing a mechanism to display a reduced scale representation of the first user interface to improve the navigation mechanism of Shuttleworth.


the third criteria are next-page display criteria, but the teachings of Missig can be relied upon for an explicit showing of this limitation (see Fig. 5R, ¶0175, showing the next page criteria by flipping the interface of 5R to the interface of Fig. 5U through a swipe gesture); 
the touch-sensitive display is sensitive to contacts with a bezel region adjacent to the first edge of the touch-sensitive display, but the teachings of Missig can be relied upon for an explicit showing of this limitation (see Fig. 5R, above, ¶0175, showing the mechanism whereby the third criteria is identified by the gesture starting at the bezel (see annotated Fig, 5R above) that is adjacent to the touch screen 5022) ; 
the first criteria include a criterion that is met when the swipe gesture starts in the bezel region adjacent to the first edge of the touch-sensitive display, but the teachings of Missig can be relied upon for an explicit showing of this limitation (see Fig. 5R, above, ¶0175, showing the mechanism whereby the swipe gesture 5122 starts in the bezel region adjacent to the edge of 5022); 
and the next-page display criteria include a criterion that is met when the swipe gesture starts in a first region co-incident with the touch-sensitive display, but the teachings of Missig can be relied upon for an explicit showing of this limitation (see Missig; Fig. 5R-Fig. 5U, showing the mechanism whereby the next-page criteria is started when the gesture 5122 is started at 5120 which is co-incident with the bezel and the left edge of touch display 5022).
Shuttleworth in view of Chaudhri with the teachings of Missig to provide a mechanism of performing a swipe operation starting in a bezel region and away from an edge to display a plurality of applications from one page to a next page of a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Missig of managing concurrently workspaces for performing multiple functions based on input in predefined areas of a user interface  (see ¶0012), with a reasonable expectation of success. The motivation to combine the teachings of Shuttleworth in view of Chaudhri with the teachings of Missig would be to enhance the gesture teachings of Shuttleworth in view of Chaudhri with the gestures teachings of Missig enhance the swipe gesture edge by incorporating support for bezel edge swipe gestures of Missig and thus improve the gesture footprint for edge gestures of Shuttleworth.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE D. CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Carl P. Lobo/
Examiner, Art Unit 2179
/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179